Citation Nr: 9915315	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-36 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1943 to October 
1945 and was a prisoner of war of the German government from 
March to April 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating decision from the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, increased the evaluation for 
gastrointestinal impairment (peptic ulcer disease with 
irritable bowel syndrome and dysphagia/heartburn symptoms) 
from 20 to 30 percent effective September 18, 1992, under 
Diagnostic Code 7305-7346.  

In October 1996, the Board granted service connection for 
ischemic heart disease and found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claims for service connection for post-traumatic arthritis 
and a left eye disability.  The Board further remanded the 
veteran's claim for an increased evaluation for 
gastrointestinal disability for further development to 
include obtaining medical records and a VA examination. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's gastrointestinal disability is manifested by 
recurrent epigastric distress, regurgitation, recurrent 
rectal bleeding, anemia, and diagnoses of esophageal 
stricture - status post dilatation, duodenal/peptic ulcer 
disease, ulcerative colitis, diverticulitis, and hiatal 
hernia.  



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected gastrointestinal disability have been met; the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Codes 7203, 7305, 7323, 7327-7319, 7346 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By rating decision in May 1989, the RO granted service 
connection for chronic duodenal ulcer disease, with an 
evaluation of 20 percent, under Diagnostic Code 7305, 
effective May 20, 1988.  The RO noted that the veteran 
reported a history of peptic ulcer disease since 1971.  The 
RO found that the veteran had a long history of chronic 
peptic ulcer disease and an active ulcer could not be 
excluded at the time of the VA examination.  

By letter, received in June 1990, the veteran stated that he 
had problems swallowing for more than three years, but 
repeated examinations and X-rays had not found the problem.  
He indicated that this problem occurred more often during 
times of nervousness or in stressful situations.  In a 
statement submitted in Sep 1992, the veteran indicated that 
he continued to "get choked" several times while eating.  
The veteran also reported irregular bowel habits.  

The record contains numerous outpatient treatment records 
from the VA Medical Center in Huntington, West Virginia.  In 
April 1992, the veteran reported abdominal pain.  The 
examiner indicated impressions of rule out steatorrhea, 
abdominal pain, and mild splenomegaly.  

In a letter, received in November 1992, the veteran stated 
that following his POW experiences he had irregular bowel 
habits, which led to the development of hemorrhoids and loss 
of blood, to the point of being anemic and being 
hospitalized.  The veteran reported findings of anemia at 
both the December 1983 VA examination and the VAMC in April 
1984.  The veteran further reported that approximately 70-80 
percent of the time he must go to the bathroom and vomit 
during meals to clear his throat.  

A VA examination for stomach, mouth and throat, and 
intestines was conducted in December 1992.  The veteran 
provided a history of a duodenal ulcer "for years", which 
was treated with medication.  The veteran reported a seven-
to-eight year history of difficulty swallowing.  A history of 
irritable bowel syndrome complaints was noted.  The examiner 
indicated that there was no anemia and vomiting as described 
by the veteran - four-to-five times during a meal to clear 
his throat.  The veteran complained of pain in the mid-
epigastrium and left lower quadrant.  The examiner noted no 
evidence of malnutrition, or of true nausea or vomiting.  
The pharyngeal muscles were noted to work without 
complication and no abdominal masses, guarding, or rigidity 
were noted.  The examiner indicated diagnoses of history of 
duodenal ulcer disease, dysphagia of undetermined etiology, 
history of irritable bowel syndrome, history of hemorrhoidal 
disease, and history of rectal fissures.  

An upper gastrointestinal series report, also dated in 
December 1992, indicated impressions of axial hiatal hernia 
with reflux, gastric ulceration, with no definite stenosis 
observed.  A follow-up upper gastrointestinal series, ten 
days later, showed an enlarging gastric ulcer.  A barium 
swallow was also performed which showed no intrinsic or 
extrinsic abnormality of the esophagus.  No hiatal hernia or 
reflux were identified.  A small bowel study showed a 
narrowed segment of the terminal ileum, which was compatible 
with Crohn's disease.  

A VA examination for stomach and intestine was conducted in 
June 1993, by the same examiner as the December 1992 
examination.  The examiner noted no significant history 
change since the previous examination.  No anemia, 
malnutrition or nausea were noted, but the examiner did find 
intermittent diarrhea and constipation syndrome.  The 
examiner indicated diagnoses of hiatus hernia, Schatzki's 
ring of the esophagus with obstructive symptomatology, 
gastric ulcer, and terminal ileum change on small bowel 
examination indicative of possible Crohn's disease.  

An upper gastrointestinal series was conducted in July 1993.  
The films showed a small hiatal hernia, scarring along the 
greater curvature from old ulcer disease, and deformed 
duodenal bulb from old ulcer disease.  

The veteran submitted an article by William Paul Skelton, 
III, M.D., Presumptive Service-Connected Disabilities Public 
Law 97-37 Layman's Terms, EX-POW BULLETIN, July 1993 at 16.  
The article noted irritable bowel syndrome was the most 
common gastrointestinal disease seen by practitioners and 
indicated three types of symptoms seen.  The article also 
noted that psychological disturbance might exacerbate the 
symptoms.  

A VA gastrointestinal consult was conducted in October 1993.  
The veteran complained of choking on food almost every day.  
The examiner indicated impressions of gastroesophageal reflux 
disease, dysphagia -- possibly secondary to stricture of the 
esophagus, and chronic ulcer disease.  The examiner noted the 
earlier abnormal small bowel examination, but indicated that 
he doubted Crohn's disease.  

An upper endoscopy was performed for evaluation of dysphagia 
in November 1993.  Impressions of esophageal stricture, 
hiatal hernia, and successful esophageal dilatation were 
noted.  A clinical record, dated in December 1993 noted 
irregular bowel habits and occasional bloody stool over the 
previous year.  A colonoscopy was performed and was within 
normal limits.  A surgery clinic note reported the existence 
of tiny few diverticuli and a recommendation of a high fiber 
diet.  

By rating decision in May 1994, the RO granted an increased 
evaluation of 30 percent for duodenal ulcer/peptic ulcer 
disease with irritable bowel symptoms and dysphagia symptoms, 
effective September 1992, under Diagnostic Codes 7305-7346.  
The RO noted that all the gastrointestinal symptoms would be 
rated together per the rating Schedule.  See 38 C.F.R. § 
4.114 (1998).  

In his VA Form 9, substantive appeal, received in September 
1994, the veteran stated that his gastrointestinal problems 
have existed since his internment as a POW.  The veteran 
indicated that these problems continued today, although he 
was taking medication.  He reported blood loss due to bowel 
movements.  The veteran indicated that he had difficulty 
swallowing due to narrowing of the Schatzki's ring.  

An outpatient treatment record, dated in December 1995, noted 
that the veteran had a 10+ year history of esophageal 
stricture with esophageal dilatation performed approximately 
one year previously.  

A VA POW examination was conducted in January 1996.  The 
examiner noted a past medical history of aerophagia with 
reflux and Schatzki's ring, and duodenal ulcer.  
Gastrointestinal evaluation showed bowel sounds intact, with 
no masses, bruits, guarding, or organomegaly.  An upper 
gastrointestinal series revealed a small-to-moderate sized 
hiatal hernia with some degree of gastroesophageal reflux.  

An esophageal biopsy in February 1996 revealed findings 
consistent with reflux esophagitis and Barrett's esophagus.  
In June 1996, the veteran complained of persistent nausea and 
reflux symptomatology.  An abdominal ultrasound in June 1996 
revealed no cholelithiasis.  An upper endoscopy was performed 
in July 1996 and showed moderately severe esophagitis.  

In October 1996, the Board granted service connection for 
ischemic heart disease and found that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claims for service connection for post-traumatic arthritis 
and a left eye disability.  The Board further remanded the 
veteran's claim for an increased evaluation for 
gastrointestinal disability for further development to 
include obtaining medical records and a VA examination.  The 
RO was ordered to further consider the veteran's claim to 
determine whether the components of the veteran's 
gastrointestinal disabilities should be evaluated separately 
in light of Esteban v. Brown, 6 Vet. App. 259 (1994).  

A VA examination was conducted in January 1997, and the 
examiner noted review of the claims file.  The veteran 
reported a history of numerous ulcers, swelling in the 
abdomen, and gas.  The veteran reported occasional nausea, 
but no vomiting or diarrhea.  He was found to have esophageal 
strictures requiring two previous dilatations.  A hiatal 
hernia was also noted at the time of the last dilatation.  
The veteran also had a history of duodenal ulcer disease.  
The examiner noted that this had apparently resolved by 
endoscopy studies performed approximately one year prior to 
the examination.  The veteran had no history of hematemesis, 
weight loss, or melena.  The examiner noted esophageal 
stricture and hiatal hernia on the veteran's last 
esophagogastroduodenoscopy, minimal diverticulosis shown on a 
barium enema, and abnormal narrowing of the terminal ileum, 
possibly consisting of Crohn's disease, on small bowel 
follow-through in December 1992.  On examination, the 
physician noted no weight loss, anemia, periodic vomiting, 
hematemesis or melena.  The examiner indicated that the 
episodes occur on a daily basis.  

Physical examination showed a full and firm abdomen, 
consistent with a large amount of stool present, but 
otherwise no organomegaly or tenderness.  Upper 
gastrointestinal series in December 1996 showed hiatus hernia 
with reflux.  The examiner indicated diagnoses of esophageal 
strictures requiring esophageal dilatation, hiatal hernia, 
history of duodenal ulcer disease - resolved by endoscopy 
performed the previous year, mild diverticular disease - 
consistent with the veteran's age, vague abnormality of the 
upper gastrointestinal study with small bowel follow-through 
in 1992 that may be consistent with Crohn's, and history of 
chronic constipation.  The examiner noted that he did not 
think that the veteran's history was consistent with Crohn's, 
but recommended another small bowel follow-through.  

The veteran was hospitalized in June 1997 for, inter alia, 
colitis secondary to inflammatory bowel disease, peptic ulcer 
disease, and status post esophageal stricture dilatation.  
The veteran complained of rectal bleeding and diarrhea.  
A barium enema showed colitis of the distal bowel.  A 
colonoscopy showed anemia and colitis, probably ulcerative.  

By letter received in August 1997, the veteran stated that he 
began to have uncontrollable ulcerative bleeding colitis in 
March 1997, to the point of becoming anemic.  The veteran 
further reported that he had little to no bowel control.  

The veteran was hospitalized in June 1998 for, inter alia, 
peptic ulcer disease and lower gastrointestinal bleeding.  
During hospitalization, a physician noted that the veteran 
had chronic unexplained anemia.  The veteran reported 
bleeding from the rectum three times per year and denied any 
weight change, nausea, vomiting, or dysphagia.  Follow-up 
treatment in July 1998 revealed a diagnosis of ulcerative 
colitis and a colonoscopy was performed in August 1998.  The 
colonoscopy was normal except for left-sided diverticulosis 
and some internal hemorrhoids.  Esophagogastroduodenoscopy 
showed no recurrence of the esophagitis or stricture.  The 
examiner noted what appeared to be a healed ulcer or an early 
erosion in the stomach.  

By letter received in November 1998, the veteran stated that 
he had passed blood one-to-two times per day for the past 
month and was borderline anemic.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Ratings for most disabilities of the digestive system are not 
combined.  A single evaluation is assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  The veteran's 
gastrointestinal disability could be evaluated under the 
Schedule for the following disabilities:

1) Stricture of the esophagus
? 80 percent for permitting passage of liquids only, with 
marked impairment of general health;
? 50 percent for severe stricture, permitting liquids only; 
and
? 30 percent for moderate stricture.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.
2) Duodenal Ulcer
? 60 percent evaluation for severe with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment 
of health;
? 40 percent for moderately severe with less than severe 
symptomatology, but with impairment of health manifested 
by anemia and weigh loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at 
least four or more times a year; 
? 20 percent for moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations;
? 10 percent for a mild duodenal ulcer with recurring 
symptoms once or twice yearly.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  
3) Ulcerative Colitis
? 100 percent for pronounced symptoms resulting in marked 
malnutrition, anemia, and general debility, or with 
serious complication as liver abscess;
? 60 percent for severe with numerous attacks a year and 
malnutrition, the health only fair during remissions;
? 30 percent for moderately severe, with frequent 
exacerbation; and
? 10 percent for moderate, with infrequent exacerbation.  38 
C.F.R. § 4.114, Diagnostic Code 7323.
4) Diverticulitis - Irritable Colon Syndrome
? 30 percent for severe with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress;
? 10 percent for moderate, with frequent episodes of bowel 
disturbance with abdominal distress; and
? 0 percent for mild with disturbances of bowel function 
with occasional episodes of abdominal distress.  38 C.F.R. 
§ 4.114, Diagnostic Code 7327-7319.
5) Hiatal Hernia
? 60 percent for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment 
of health;
? 30 percent for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of 
considerable impairment of health; and
? 10 percent for two or more of the symptoms for the 30 
percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.

The VA examiner in January 1997 noted esophageal strictures, 
which had required two previous dilatations.  
Esophagogastroduodenoscopy in August 1998 showed 
no recurrence of the esophagitis or stricture.  The veteran 
has not alleged that he was unable to consume anything but 
liquids at any time during his appeal, either before or after 
the esophageal dilatations.  The evidence of record does not 
establish entitlement to an evaluation in excess of 30 
percent for stricture of the esophagus.  38 C.F.R. § 4.114, 
Diagnostic Code 7203.  

At the VA examination in December 1992, the veteran provided 
a history of duodenal ulcer for years, which was treated with 
medication.  The examiner at that time noted no anemia and no 
evidence of malnutrition.  A gastrointestinal series in 
December 1992 noted an enlarging gastric ulcer.  The VA 
examiner in June 1993 also noted no anemia, or malnutrition, 
but did note intermittent diarrhea and constipation syndrome.  
At the VA examination in January 1997, the physician noted 
that the veteran's duodenal ulcer disease had resolved by 
endoscopy performed the previous year.  However, the 
veteran's June 1998 hospitalization report indicated a 
diagnosis of peptic ulcer disease.  The physician noted 
chronic unexplained anemia with no weight change, nausea, 
vomiting, or dysphagia.  The veteran reported bleeding from 
the rectum three times per year.  The veteran repeatedly 
stated that he passed blood occasionally and had anemia.  The 
Board finds that the evidence preponderates against an 
evaluation in excess of 30 percent for the veteran's 
duodenal/peptic ulcer disease.  Although on hospitalization 
in June 1998, anemia was found, there is no indication in the 
record of any weight loss.  The veteran denied any weight 
change during hospitalization in June 1998.  In addition, the 
evidence does not establish that the veteran suffers 
incapacitating episodes averaging 10 days or more in duration 
at least four times per year.  The veteran reported in June 
1998 that he suffered bleeding from the rectum only three 
times per year.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.

The veteran's hospitalization records in June 1997 and July 
1998 indicated a diagnosis of ulcerative colitis.  The Board 
finds that the veteran's symptomatology most closely 
approximates a 30 percent evaluation for this condition.  See 
38 C.F.R. § 4.114, Diagnostic Code 7323.  There is no 
evidence of record establishing that the veteran suffers from 
malnutrition.  The veteran's hospitalization records from 
June 1998 reported no weight change and the veteran reported 
no weight change at the VA examination in January 1997.  The 
veteran reported frequent exacerbation of his condition, with 
rectal bleeding on a daily basis.  

The VA examiner in January 1997 noted mild diverticular 
disease, which was consistent with the veteran's age.  The 
Schedule does not provide for an evaluation in excess of 30 
percent for diverticulitis.  The Board notes that the 
veteran's diverticular disease was described as mild and the 
veteran suffers from frequent episodes of bowel disturbance 
and abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7327-7319.

Finally, a hiatal hernia was noted on an upper 
gastrointestinal series in December 1992.  In June 1993, the 
VA examiner noted no anemia or nausea.  In June 1996, the 
veteran complained of persistent nausea.  The veteran made 
repeated complaints of vomiting when eating, due to a choking 
sensation.  However, on hospitalization in June 1998, the 
veteran denied any weight change, nausea, vomiting, or 
dysphagia.  The VA examiner in January 1997 noted no weight 
loss, periodic vomiting, anemia, hematemesis or melena.  A 
colonoscopy in June 1997 indicated anemia and chronic 
unexplained anemia was noted on hospitalization in June 1998.  
The Board finds that the veteran's symptomatology most 
closely approximates a 30 percent evaluation for his hiatal 
hernia.  The veteran suffers from recurrent epigastric 
distress, dysphagia, pyrosis, and regurgitation.  The medical 
evidence of record does not show a material weight loss, 
hematemesis or melena - the criteria for a 60 percent 
evaluation.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's claimed condition.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected 
gastrointestinal disability causes marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The veteran 
indicated that he had retired from his employment at with the 
U.S. Postal Service due to his feet disabilities, which 
are separately service connected.  The evidence does not 
indicate frequent hospitalization.  To the extent that the 
veteran's employment is impaired by his service-connected 
disabilities, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.

Although the veteran indicated repeated vomiting and rectal 
bleeding, and anemia was found in June 1997 and June 1998, 
the Board finds that the veteran's overall disability picture 
most closely approximates no more than a 30 percent 
evaluation under the diagnostic codes applicable to his 
varied gastrointestinal conditions.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
gastrointestinal conditions is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

